In a proceeding pursuant to CPLR 7503 to stay arbitration of the respondent David Gorcy’s uninsured motorist claim, the petitioner appeals from (1) a judgment of the Supreme Court, Queens County (Kassoff, J.), entered September 8, 1992, which dismissed the proceeding, and (2) an order of the same court, dated June 21, 1993, which denied the petitioner’s motion to vacate the judgment.
Ordered that the judgment and the order are affirmed, with one bill of costs to Colonial Penn Insurance Company.
We agree with the Supreme Court that the respondent Colonial Penn Insurance properly cancelled its policy of insurance covering the subject vehicle (see, Vehicle and Traffic Law § 313; 15 NYCRR 34.1 et seq.). Thus, arbitration of the respondent David Gorcy’s uninsured motorist claim with the petitioner should proceed.
We have reviewed the parties’ remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.